Talbot Stillman, J.,
ad hoc. An order of appeal which is not perfected by bond, does not prevent the appellant from obtaining another order of appeal within twelve months from the signing of the judgment.
2. A surety on a release bond taken in a sequestration suit cannot, when sued on the bond, set up the falsity of the allegations upon which the sequestration was obtained without alleging fraud. 27 An. 329; 21 An. 118; 20 An. 174; 12 An. 341; 3 An. 222; 8 R. 123; 4 N. S. 88.
3. Where the furnisher, of supplies sequesters the cotton of his debtor, and the latter bonds it, with his lessor as surety, the surety when sued on the bond cannot set up that he had a privilege on the cotton superior to plaintiff’s; he should have asserted his privilege by provisional seizure or by intervention in the sequestration suit before the property was bonded. 11 An. 528.
4. The expenses of the surety in gathering and preparing the .cotton for market after its release should be deducted from its proceeds chargeable to him.